WINCH, J.
The petition in this case is dismissed and an injunction refused for the reasons stated by Judge Babcock when deciding the ease made before him.
The only additional matter for consideration in this court is the competency of certain testimony given by Frank Cadwell, who appears as a defendant in the case.
*128The evidence shows that he is not a necessary party to the action. His wife, upon the happening of a certain contingency, might become the owner of the premises in dispute and he then become clothed with an inchoate right of dower therein, but such remote connection with the matter is insufficient to require his appearance as a party in the case.
It is true that plaintiffs claim under a deceased former owner, but they can not exclude witnesses at will by the convenient procedure of making them parties.
Henry and Marvin, JJ., concur.